UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 11-K þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2006 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-31617 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: BRISTOW GROUP INC. EMPLOYEE SAVINGS AND RETIREMENT PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Bristow Group Inc. 2000 W.Sam Houston Pkwy. S., Suite 1700 Houston, Texas77042 BRISTOW GROUP INC. EMPLOYEE SAVINGS AND RETIREMENT PLAN FINANCIAL STATEMENTS DECEMBER 31, 2 BRISTOW GROUP INC. EMPLOYEE SAVINGS AND RETIREMENT PLAN FINANCIAL STATEMENTS DECEMBER 31, 2 CONTENTS Page Report of Independent Registered Accounting Firm 2 Statements of Net Assets Available for Benefits 3 Statement of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 - 8 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 9 All other schedules required by the Employee Retirement Income Security Act of 1974 are not applicable and have been omitted. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator of the Bristow Group Inc. Employee Savings and Retirement Plan Houston, Texas We have audited the accompanying statements of net assets available for benefits of Bristow Group Inc. Employee Savings and Retirement Plan as of December 31, 2006 and 2005, and the related statement of changes in net assets available for benefits for the year ended December 31, 2006.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Bristow Group Inc. Employee Savings and Retirement Plan as of December 31, 2006 and 2005, and the changes in its net assets available for benefits for the year ended December 31, 2006, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ UHY LLP Houston, Texas June 28, 2007 2 BRISTOW GROUP INC. EMPLOYEE SAVINGS AND RETIREMENT PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2006 2005 ASSETS INVESTMENTS, at fair market value Mutual funds $ 64,195,764 $ 54,705,136 Bristow Group Inc. Stock 6,288,027 4,843,413 Common/collective trust 23,403,378 21,486,672 Participant loans 2,695,925 2,464,111 TOTAL INVESTMENTS 96,583,094 83,499,332 RECEIVABLES Participant contributions 177,206 193,727 Employer contributions 2,050,186 1,846,106 TOTAL RECEIVABLES 2,227,392 2,039,833 NET ASSETS AVAILABLE FOR BENEFITS $ 98,810,486 $ 85,539,165 See notes to financial statements. 3 BRISTOW GROUP INC. EMPLOYEE SAVINGS AND RETIREMENT PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS YEAR ENDED DECEMBER 31, 2006 ADDITIONS TO NET ASSETS INVESTMENT INCOME Net appreciation in fair value of investments $ 6,781,141 Interest from common/collective trusts 3,405,072 Interest from participant loans 164,380 TOTAL INVESTMENT INCOME 10,350,593 CONTRIBUTIONS Participant 6,004,395 Employer 3,608,562 TOTAL CONTRIBUTIONS 9,612,957 TOTAL ADDITIONS TO NET ASSETS 19,963,550 DEDUCTIONS FROM NET ASSETS Benefits paid to participants 6,681,514 Administrative expenses 10,715 TOTAL DEDUCTIONS FROM NET ASSETS 6,692,229 NET INCREASE 13,271,321 NET ASSETS AVAILABLE FOR BENEFITS Beginning of year 85,539,165 End of year $ 98,810,486 See notes to financial statements. 4 BRISTOW GROUP INC. EMPLOYEE SAVINGS AND RETIREMENT PLAN NOTES TO FINANCIAL STATEMENTS DEMCEMBER 31, 2 NOTE A –
